United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3284
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Gerald A. Jones

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                              Submitted: July 19, 2019
                                Filed: July 24, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, WOLLMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

      Gerald A. Jones directly appeals the sentence the district court1 imposed after
he pleaded guilty to conspiring to distribute heroin, pursuant to a written plea

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
agreement. Counsel seeks permission to withdraw, and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), asserting that Jones’s due process rights were
violated at sentencing.

       After careful review of the record, we conclude that the due process argument
fails on the merits. Specifically, the district court properly relied on testimony and
evidence presented at sentencing in resolving disputed portions of the PSR. See
United States v. Kozohorsky, 708 F.3d 1028, 1033 (8th Cir. 2013) (per curiam);
United States v. Pratt, 553 F.3d 1165, 1170-71 (8th Cir. 2009).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal. Accordingly, we grant counsel’s
motion, and affirm.
                      ______________________________




                                         -2-